IN THE SUPREME COURT OF THE STATE OF DELAWARE

LYNN J. ROGERS,                        §
                                       §      No. 98, 2018
      Plaintiff Below,                 §
      Appellant,                       §
                                       §
      v.                               §      Court Below—Superior Court
                                       §      of the State of Delaware
JOHN F. BUSHEY and                     §
MILTON FIRE DEPT. INC.,                §      C.A. No. S17C-02-020
                                       §
      Defendants Below,                §
      Appellees.                       §

                          Submitted: September 26, 2018
                          Decided:   October 1, 2018

Before STRINE, Chief Justice; VAUGHN and TRAYNOR, Justices.

                                    ORDER

      This 1st day of October 2018, after careful consideration of the parties’ briefs

and the record on appeal, it appears to the Court that the judgment of the Superior

Court should be affirmed on the basis of and for the reasons stated in its

Memorandum Opinion dated February 7, 2018.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                       BY THE COURT:


                                       /s/ Gary F. Traynor
                                       Justice